Blandford, J.
In a trial for larcency from the house, one of the jury having inquired as to the guilt of the accused if he appropriated the property at first or in the use of it afterward, there was no error on the part of the court in replying that the only question was whether he took it with the intention to appropriate it to his own use or whether the owner consented to his taking it; that if he took it privately, without the owner’s knowledge or consent, it would be larceny, but if she gave it to him or agreed for him to use it, it would not be so; or in adding, ‘'When he took it, did he iritend to steal it ? did he do it without her knowledge ?”
(a) If the accused took the property without the knowledge and consent of the owner, and afterwards appropriated it to his own use, the jury might infer the intention to steal and convict him of larceny.
2. There was no error in receiving the verdict in the absence of the prisoner’s counsel, the prisoner being present.
3. The verdict is sustained by the evidence.
Judgment affirmed.